Citation Nr: 1026979	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a neck 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ankle disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ear disorder, to include hearing loss.

4.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to December 
2008.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks to reopen previously denied claims for service 
connection for a neck disorder, left ankle disorder, left ear 
disorder, and psychiatric disorder.  With respect to the neck 
disorder, left ankle disorder, and left ear disorder, the Veteran 
perfected an appeal as to these issues in October 2006, following 
a September 2006 statement of the case.  Since the issuance of 
the September 2006 statement of the case, a large amount of 
evidence has been associated with the Veteran's claims file.  
This additional evidence takes up an additional two claims 
folders and includes medical evidence regarding all three 
disabilities on appeal, including a January 2010 VA fee-based 
spine examination report which gave a nexus opinion on the 
etiology of the Veteran's neck disorder.  Despite this immense 
quantity of new and relevant evidence, the RO has never issued a 
supplemental statement of the case on any of these issues.  The 
Board may not consider additional evidence without prior RO 
review in the absence of a waiver of such review by the Veteran 
or his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  As such, 
the issues relating to the Veteran's neck disorder, left ankle 
disorder, and left ear disorder must be remanded to the RO for 
initial review of all of the evidence associated with the claims 
file since the September 2006 statement of the case.

In addition, the Veteran's service treatment records show that he 
received significant treatment for injuries to his neck, left 
ankle, and left ear during military service.  Specifically, the 
Veteran was treated for a neck injury following a fall in the 
shower in November 1976, the Veteran's left leg was put in a cast 
following a left ankle injury while playing basketball in April 
1977, and the Veteran received extensive treatment for left ear 
complaints following a July 1984 incident which was found to have 
been incurred in the line of duty.  The claims file contains 
extensive medical documentation of the Veteran's claimed 
disabilities since his separation from military service, 
including positive etiological opinions with regard to all three 
claimed disorders.  However, there is also medical evidence of 
record which provides negative nexus opinions and which shows 
that the Veteran sustained post-service injuries which may be 
related to the Veteran's claimed disorders.  There is no medical 
evidence of record which has provided a nexus opinion after a 
thorough review of the entirety of the claims file, and 
consideration of the various positive and negative etiological 
opinions expressed therein.  The Board therefore concludes that 
additional VA examinations are needed to provide a current 
picture of the Veteran's neck disorder, left ankle disorder, and 
left ear disorder and to determine whether any currently 
diagnosed disorder is related to military service.  38 C.F.R. §§ 
3.326, 3.327 (2009).

With regard to the psychiatric disorder claim, a March 2007 
rating decision denied service connection for posttraumatic 
stress disorder (PTSD).  The Veteran filed a notice of 
disagreement with this rating decision in March 2007.  In 
November 2007, the Veteran was provided with a statement of the 
case with regard to the issue of entitlement to service 
connection for a nervous disorder, to include PTSD.  The Veteran 
perfected an appeal to the Board with regard to this issue in 
December 2007, and specifically requested a hearing before the 
Board at the RO with respect to the issue.  However, instead of 
adjudicating the claim as a properly perfected appeal, the RO 
subsequently addressed the claim on a new and material evidence 
basis in rating decisions dated in November 2008 and May 2010.  
Not only has the Veteran not been provide with supplemental 
statements of the case, as required following a perfected appeal 
to the Board, he has not been accorded the hearing he requested 
before the Board.

Accordingly, the case is remanded for the following actions:

1.	With regard to the issue of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, the RO must 
place the Veteran's name on the docket for 
a hearing before the Board at the RO.

2.	The Veteran must be afforded a VA 
examination(s) to ascertain the etiology 
of any neck disorder, left ankle disorder, 
and left ear disorder found.  The claims 
file must be provided to and reviewed by 
the examiner(s).  All tests or studies 
necessary to make these determinations 
must be ordered.  Thereafter, based upon a 
thorough review of the service and post-
service medical records, the examiner(s) 
must provide opinions as to whether any 
neck disorder, left ankle disorder, and 
left ear disorder found are related to the 
Veteran's period of military service.  The 
examiner(s) must specifically review and 
discuss the Veteran's November 1976 neck 
injury, April 1977 left ankle injury, and 
July 1984 left ear injury and state 
whether any disability that currently 
exists is related to these incidents.  In 
so doing, the examiner(s) must also take 
into account any relevant post-service 
injuries, such as motor vehicle accidents, 
and the various VA and private etiological 
opinions that are currently of record, 
discussing why those opinions are, or are 
not, consistent with the evidence of 
record.  Any opinion provided must include 
an explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner(s) must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report(s) must be 
typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


